[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The facts and the claims of the plaintiff in this appeal are essentially the same as those considered by this court in LoPresto v. Connecticut State Employees Retirement Commission, No. CV92 51 87 46 (Superior Court, Judicial District of Hartford/New Britain at Hartford, April 30, 1993, Maloney, J.). For the reasons set forth in that decision, the court finds in favor of the plaintiff in the present case.
The plaintiff's appeal is sustained. CT Page 1155
MALONEY, J.